Citation Nr: 0730899	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-38 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an emotional 
instability reaction, also claimed as neurosis and 
depression.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran served on active duty from May 1961 to July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA), Roanoke, Virginia, 
Regional Office (RO) that denied the claim of entitlement to 
service connection for an emotional instability reaction, 
also claimed as neurosis and depression.  The veteran's 
claims file was subsequently transferred to the Salt Lake 
City, Utah, RO.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1961 to July 1963.

2.  On July 24, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn this appeal as to the issue of 
entitlement to service connection for an emotional 
instability reaction, also claimed as neurosis and 
depression; hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to that 
issue.  Accordingly, the Board does not have jurisdiction and 
the issue of service connection for an emotional instability 
reaction, also claimed as neurosis and depression is 
dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


